DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	A phone call was made to the applicant on 20 JAN 2022 to clarify the claim set to be examined as two separate claim sets were found in the file wrapper. Applicant selected the claim set with the header 3314795.v1 / PT17-035 PCT-1/US. The instant action pertains to this claim set.
  
Specification
The disclosure is objected to because of the following informalities:
The following reference is cited in the specification on page 20, paragraph [0095],  but was not included on the IDS: “Hay, et al., 2016”. Additionally, there is not enough information in the citation in the specification to identify the prior art referenced nor is a copy provided in the file wrapper. 

Claim Objections
Claim 17 is objected to because of the following informalities:  The instant claim currently reads “administration of the population of cells expressing the CAR/TCR target comprises administration of gene-edited CAR T cells…”. It is suggested that the word “target” be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the instant claim currently states “The method of Claim 1, wherein the radiolabeled anti-CD45 antibody comprises 1311, 125I, 123I, 90Y, 177Lu, 186Re, 188Re, 89Sr, 153Sm, 32P, 225Ac, 213Bi, 213PO, 211At 212Bi, 213Bi, 223Ra, 227Th, 149Tb, 137Cs, 212Pb and 103Pd.” The current claim language suggests that the anti-CD45 antibody is labeled with all of the mentioned radiolabels at one time. The specification (page 6, paragraph [0029]) references the same list of radiolabels but includes the words “the radiolabel may be any of” indicating that the anti-CD45 antibody comprises only one of the radiolabels recited in claim 3 at a time. Clarification and/or appropriate adjustment to the claim language is required.

Regarding claim 21, the instant claim currently states “The method of Claim 17, further comprising, after administration of the radiolabeled anti-CD45 antibody: transplantation of autologous or allogeneic stem cells; or administration of a second effective amount of the population of cells expressing the CAR/TCR.“ 
the order of the claimed treatment is unclear. Claim 21 states “after administration of the radiolabeled anti-CD45 antibody” which, in claim 1, occurs prior to the administration of the cells expressing CAR/TCR. Claim 21 goes on to recite “a second effective amount of the population of cells expressing the CAR/TRC” implying that all steps in claim 1, including the administration of a population of cells expressing CAR/TCR are performed prior to the steps of claim 21. The current claim language leads to uncertainty in the order of the method steps one would follow to use the claimed treatment in a clinical setting. Appropriate correction/clarification is required.

Claim Interpretation
Claim 21 is rejected under 35 U.S.C. 112(b) for failing to distinctly claim the subject matter as described above. In this action, the claim was interpreted as meaning that: following both of the treatment steps of claim 1 (administering a radiolabeled anti-CD45 antibody followed by a population of cells expressing a chimeric antigen receptor or a T-cell receptor (CAR/TCR)) another population of cells is administered which could include either transplantation of autologous or allogeneic stem cells or a second dosage of a population of cells expressing CAR/TCR. The limitation of “after administration of the radiolabeled anti-CD45 antibody” recited in claim 21 was interpreted as the initial dosing of the radiolabeled anti-CD45 antibody performed in claim 1 and not as a step that comes directly before the dosing of the stem cells or the second CAR/TCR T cells.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 and 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453.

Regarding claim 1, Hay teaches a method of treating a subject having a hematological malignancy or a solid cancer (abstract, “malignancies of B-cell origin, as well as for other hematopoietic and non-hematopoietic cancers”), comprising administering to the subject an effective amount of a population of cells expressing a chimeric antigen receptor (CAR) (abstract, “adoptive immunotherapy with chimeric antigen receptor-modified T (CAR-T) cells”).
Hay teaches that “after leukapheresis and while CAR-T cells are being manufactured, patients in most protocols will receive lymphodepleting chemotherapy which creates a favorable immune environment for adoptively transferred CAR-T cells, improving their in vivo expansion, subsequent persistence, and clinical activity” (page 2, paragraph 3). In the studies reviewed by Hay, lymphodepletion prior to T-cell therapy was achieved through the use of chemotherapy with cyclophosphamide (Cy) based regimens with and without fludarabine (Flu) (page 4, paragraph 2). Hay teaches that despite good in vivo CAR-T cell expansion and achievement of CR, relapses can occur after CD19 CAR T cell immunotherapy and contributes these relapses potentially to the suppressive tumor microenvironment which allows for the relapse of tumor cells that remain CD19-positive (page 6, paragraph 5). Hay states that a potential solution for this relapse is “modification of lymphodepletion regimens to suppress an anti-CAR immune response” (page 7, paragraph 1).
Hay teaches the use of lymphodepletion agents prior to the administration of CAR-T cell therapy, but fails to teach that the lymphodepletion agent is a radiolabeled anti-CD45 antibody.
Pagel studied the use of 131I-labeled anti-CD45 antibody (Ab; BC8) combined with a standard reduced-intensity conditioning regimen before allogeneic hematopoietic cell transplantation (abstract) 131I-labeled anti-CD45 antibody (Ab; BC8) to deliver targeted hematopoietic irradiation to the marrow, spleen, and lymph nodes of patients in an effort to improve leukemia cell kill and to decrease the risk of relapse without excessive transplantation-related mortality” (page 5444, right column, paragraph 1). Pagel discusses the benefits of using radiolabeled anti-CD45 antibodies for lymphodepletion, particularly the targeted radiation delivered, stating that “131I-BC8 Ab can deliver between 2- and 3-fold more radiation to sites of leukemia than to the total body and that significant radiation delivered in this manner can be added to both high dose preparative regimens as well as reduced intensity approaches” (page 544, right column, paragraph 1). Pagel also teaches that most centers limit the use of high-dose regimens to patients younger than 55 years because of risks of non-relapse mortality and graft-versus-host disease (page 5444, left column, paragraph 1).
Hay and Pagel are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the radiolabeled anti-CD45 antibody at amounts sufficient to lymphodeplete the subject as taught by Pagel as the lymphodepleting agent in the CAR T cell therapy method taught by Hay. One of ordinary skill in the art would have been motivated to make this substitution in order to have the benefits of lymphodepletion prior to cell therapy, such as creating a favorable immune environment, and creating subsequent persistence and clinical activity, as taught by Hay (page 2, paragraph 3) while using a targeting agent for lymphodepletion that improves cancerous cell kill and decreases the risk of relapse without excessive transplantation-related mortality, as taught by Pagel (page 5444, right column, paragraph 1).

Regarding claim 2, Hay modified by Pagel teaches the method of claim 1 as discussed above. 


Regarding claim 3, Hay modified by Pagel teaches the method of claim 1 as discussed above.
Pagel further teaches the radiolabeled anti-CD45 antibody is 131I (abstract, “131I–anti-CD45 antibody (Ab; BC8)”). Pagel also teaches studies using 213Bi, 225Ac, and 211At as potential radiolabels (page 5451, right column, paragraph 1).

Regarding claim 4, Hay modified by Pagel teaches the method of claim 1 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 12, Hay modified by Pagel teaches the method of claim 2 as discussed above. 
Pagel further teaches that there is “abundant expression of CD45 on virtually all leukocytes, including myeloid precursors in bone marrow and mature lymphocytes in lymph nodes” (page 5451, left column, paragraph 2). Based on this teaching it would have been obvious to one of ordinary skill in the art that the method of claim 2 would result in the depletion of T lymphocytes and myeloid derived suppressor cells.
Furthermore, MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation 
It is anticipated that the application of the method taught by Hay and Pagel would inherently result in the depletion of regulatory T cells, myeloid derived suppressor cells, tumor associated macrophages, activated macrophages secreting IL-1 and/or IL-6, and combinations thereof as no steps in addition to the administration of the radiolabeled anti-CD45 antibody are required in the instant application to achieve these results. 
	
Regarding claim 13, Hay modified by Pagel teaches the method of claim 1 as discussed above.
Hay further teaches that the population of cells expressing the CAR are autologous cells (page 2, paragraph 3, “CAR-T cell production differ at each center, but typically involve isolation of autologous T cells from the patient….”).

Regarding claim 14, Hay modified by Pagel teaches the method of claim 1 as discussed above.
Hay further teaches that the population of cells expressing the CAR are allogeneic (page 3, paragraph 4, “another report from the NCI outlined treatment of allogeneic HSCT recipients with CAR-T cells manufactured from the HSCT donor”)

Regarding claim 15, Hay modified by Pagel teaches the method of claim 1 as discussed above.


Regarding claim 16, Hay modified by Pagel teaches the method of claim 1 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 as applied to claim 2 above, and further in view of Matthews D.C., et al (1999) Phase I Study of 131I-Anti-CD45 Antibody Plus Cyclophosphamide and Total Body Irradiation for Advanced Acute Leukemia and Myelodysplastic Syndrome Blood 94(4); 1237-1247.

Regarding claim 5, Hay modified by Pagel teaches the method of claim 2 as discussed above.
Pagel teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 10 mCi to 200 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In the study, thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
131I labeled BC8 antibody in the method taught by Hay and Pagel at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings, it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 


Regarding claim 6, Hay modified by Pagel teaches the method of claim 2 as discussed above.
Pagel further teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 25 mCi to 100 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In their study thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
131I labeled BC8 antibody in the method taught by Hay and Pagel at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 2 above, and further in view of Scheinberg, D.A. and M.R. McDevit (2011) Actinium-225 in targeted alpha-particle therapeutic applications Curr Radiopharm 4(4); 306-320.
225Ac radiolabel BC8 (page 5451, right column, paragraph 1). Hay and Pagel, however, fail to teach that the effective amount of 225AC-BC8 is 0.1 μCi/kg of subject weight to 5.0 μCi/kg of subject weight.
Scheinberg teaches the use of Actinium-225 (225Ac) in radio-immunotherapeutic applications for the treatment of cancer stating that Actinium-225 has been developed into potent targeting drug constructs with key properties including a limited range in tissue of a few cell diameters, high linear energy transfer leading to dense radiation damage along each alpha track, a 10 day half-life, and four net alpha particles emitted per decay (abstract). 
Scheinberg further teaches 28 kBq/kg as a safe starting dose in humans and that 28 kBq/kg to 130 kBq/kg caused no toxicity in animal models (page 13, paragraph 1). These doses convert to 0.8 μCi/kg to 3.5 μCi/kg, as shown below.

                
                    
                        
                            28
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    0.76
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                    =
                    0.8
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

                
                    
                        
                            130
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    3.5
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

	Hay, Pagel, and Scheinberg are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized 225AC as the radiolabel on the BC8 in the method taught by Hay and Pagel with dosages ranging from 0.8 μCi/kg to 3.5 μCi/kg as taught by Scheinberg. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of benefits of 225AC such as the 10 day half-life and 4 alpha particles per decay (Scheinberg, page 20, paragraph 2), which provide a longer-225AC at dosages that are known to be effective and safe (Scheinberg, page 13, paragraph 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 2 above, and further in view of Burke, J.M., et al (2003) Cytoreduction with iodine-131-anti-CD33 antibodies before bone marrow transplant for advanced myeloid leukemias Bone Marrow Transplantation 32; 549-556. 
Hay modified by Pagel teaches the method of claim 2 as discussed above. Hay and Pagel, however, fail to teach that the radiolabeled BC8 is administered 6, 7, or 8 days before administration of the population of cells expressing the CAR. 
Burke studied radiolabeled antibodies for targeted radioimmunotherapy conditioning in the treatment of advanced myeloid leukemias (abstract). Burke teaches that the 8-day half-life of 131I delays the time from treatment to marrow infusion, since retained isotope within the marrow must decay to prevent injury to grafted hematopoietic stem cells (page 555, left column, paragraph 1). 
Hay, Pagel, and Burke are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 approximately 8 days before the administration of the cells expressing the CAR. One of ordinary skill in the art would have been motivated to wait 8 days to 131I to reach half-life, thereby reducing the isotope and avoiding injuring the transferred CAR cells (Burke, page 555, left column, paragraph 1). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 2 above, and further in view of Storb R. and B.M. Sandmaier (2016) Nonmyeloablative allogeneic hematopoietic cell transplanatation Haematologica 101(5); 521-530.

Regarding claim 9, Hay modified by Pagel teaches the method of claim 2 as discussed above.
Hay provides reports on CD-19 targeted CAR-T cell therapy for the treatment of hematological malignancies performed at various clinics (pages 14-16, tables 2a and 2b). In their study compilation provided in these tables, they disclose patient demographics, the lymphodepletion therapy used, the CAR T cell dose, and the response reported. In this table, Hay demonstrates that different clinics use a range of lymphodepletion techniques with many different concentrations indicating that it is the clinician’s discretion as to the amount of lymphodepletion that occurs and with what form of therapy.
Storb teaches that conditioning for allogeneic hematopoietic cell transplantation (HCT) for the treatment of malignancies has traditionally involved high doses of total body irradiation and/or chemotherapy for the purposes of conditioning the patient for cell therapy. By doing so, the patients’ burden of malignant cells is reduced and the immune system is suppressed so that the cell therapy is not rejected (page 521, Introduction). Storb also teaches that the high intensity of the traditional regimens 
Hay, Pagel, and Storb are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 during the treatment taught by Hay and Pagel at doses that lymphodepleted the subject to levels lower than 100% to avoid difficulties in older patients or patients with comorbidities while applying adequate treatment to reduce the burden of malignant cells and suppress the immune system enough that the transplanted cells are not rejected, as taught by Storb. One of ordinary skill in the art would have been motivated to use a reduced amount of lymphodepletion in order to allow a wider range of patients to receive the benefit of cell therapies while achieving greater success and reduced relapse and graft-versus-host disease (Storb, page 521, Introduction).

Regarding claim 10, Hay modified by Pagel teaches the method of claim 2 as discussed above.
Hay provides reports on CD-19 targeted CAR-T cell therapy for the treatment of hematological malignancies performed at various clinics (pages 14-16, tables 2a and 2b). In their study compilation provided in these tables, they disclose patient demographics, the lymphodepletion therapy used, the CAR T cell dose, and the response reported. In this table, Hay demonstrates that different clinics use a range of lymphodepletion techniques with many different concentrations indicating that it is the clinician’s discretion as to the amount of lymphodepletion that occurs and with what form of therapy. 	
Pagel teaches the use of 131I-anti-CD45 antibody (Ab; BC8) and its combination with a standard reduced-intensity conditioning regimen before cell transplant (abstract). Pagel teaches that the results 131I-BC8 to enhance the efficacy of reduced-intensity allogenic cell transplantation for elderly patients or those who are not candidates for high-dose regimens (page 5450, left column, paragraph 2). 
While Hay and Pagel teach reduced intensity lymphodepletion prior to cell therapy, they fail to teach that the effective amount of radiolabeled BC8 does not induce myeloablation in the subject. 
Storb teaches that most hematological malignancies occur in older patients and that, until recently, these patients, and those with comorbidities, were not candidates for treatment with cell therapy because they were unable to tolerate high-dose conditioning regimens (abstract). Storb states that “the finding that many of the cures achieved with allogeneic hematopoietic transplantation were due to graft-versus-tumor effects led to the development of less toxic and well-tolerated reduced intensity and nonmyeloablative regimens” (abstract). Storb teaches that “these regimens enabled allogeneic engraftment, thereby setting the stage for graft-versus tumor effects” (abstract). Storb further teaches that replacing or augmenting conditioning regimens with radiolabeled monoclonal antibodies (mAbs) and identifies mAb to CD45 or CD20 coupled to beta-emitting radionucleotides such as iodine-131 (131I), yttrium-90 (90Y), bismuth-213 (213Bi) and astatine-211 (211At) has been studied and are currently in clinical trials (page 522, left column, paragraph 2). Storb teaches that “the choice of conditioning regimen intensity depends in part on the underlying malignancy, disease burden, and comorbidities” (page 522, left column, paragraph 4 through right column, paragraph 1). 
Hay, Pagel, and Storb are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 during the treatment taught by Hay and Pagel at doses that do not induce myeloablation in the subject as taught by Storb, especially if the patient is older or exhibits comorbidities. One of ordinary skill in the art would have been motivated to use a non-myeloablation .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 2 above, and further in view of Parlak, Y., et al (2016) Bone marrow radiation dosimetry of high dose 131I treatment in differentiated thyroid carcinoma patients International Journal of Radiation Research 14(2); 99-104.
Hay and Pagel teach the method of claim 2 as discussed above. Hay and Pagel, however, fail to teach that the effective amount of radiolabeled BC8 provides a radiation dose of 2 Gy or less to the bone marrow. 
Parlak studied the use of 131I treatment in thyroid carcinoma patients (abstract) and teaches that “bone marrow is one of the most radiosensitive tissues in the body and without stem cell support; it is commonly the dose-limiting tissue for radionuclide therapy… blood as a surrogate of the organ at risk the red bone marrow, was considered as the critical organ in this approach. In order to avoid a serious myelotoxicity, a threshold value for the absorbed dose in blood is considered as 2 Gy” (page 100, left column, paragraph 2). Parlak also teaches that “radiation absorbed dose to the red bone marrow… is generally kept below 2 Gy for non-myeloablative therapies” (abstract). 
Hay, Pagel, and Parlak are considered to be in analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to .  

Claims 17 and 21 and are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 1 above, and further in view of Ren, J., et al (2016) Multiplex Genome Editing to Generate Universal CAR T Cells Resistant to PD1 Inhibition Clin Cancer Research 23(9); 2255-2266.

Regarding claim 17, Hay modified by Pagel teaches the method of claim 1 as discussed above. Hay and Pagel, however, fail to teach that the population of cells expressing the CAR/TCR are gene-edited CAR T-cells wherein the gene-edited CAR T-cells fail to properly express at least one checkpoint receptor, at least one T-cell receptor, or both of at least one checkpoint receptor and at least one T-cell receptor. 
Ren teaches the use of CRISPR gene-edited CAR T cells (abstract, results) that have been engineered to be deficient of TCR, HLA class I molecule, and/or PD1 (abstract, experimental design). In their studies, Ren demonstrated that the potent antitumor activities of these T cells were comparable to non-gene edited CAR T cells and that by creating a deficiency in TCR and HLA class I the cells had reduced alloreactivity and did not cause graft-versus host disease. Ren further teaches that creating a PD1 deficiency on the T cells led to enhanced antitumor activity (abstract, results). Ren concludes stating 
Hay, Pagel, and Ren are considered to be analogous to the claimed invention as they are in the field of cancer treatment using lymphodepletion and cell therapy techniques. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized gene-edited CAR T cells that were modified in such a way as to fail to properly express at least one checkpoint receptor and/or at least one T cell receptor as taught by Ren in the treatment method taught by Hay and Pagel. One of ordinary skill in the art would have been motivated to make this adaptation in order to create CAR T cells for therapy that have enhanced antitumor activity at lower production costs (Ren, abstract).
 
Regarding claim 21, Hay modified by Pagel and Ren teach the method of claim 17 as discussed above. 
Hay further teaches that after the initial lymphodepletion and T-cell therapy, administration of a second dose of cell therapy can be administered, such as transplantation of allogeneic stem cells. Hay teaches that “despite the potential for durable responses in response to CD19 CAR-T cell immunotherapy, it is unclear currently whether additional consolidation approaches such as allogeneic HSCT should be used to maintain remission for a subset of patients who might be at risk of relapse. A personalized approach is currently warranted, with more definitive guidelines to be determined by future studies” (page 7, paragraph 2, “Role of HSCT after CAR-T Cell therapy”).

Claims 18, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  as applied to claim 1 above, and further in view of Gardner, R.A., et al (2017) Intent-to-treat leukemia remission by CD19 CAR T cells of defined formulation and dose in children and young adults Blood 129(25); 3322-3331 and supplemental material.

Regarding claim 18, Hay modified by Pagel teaches the method of claim 1 as discussed above. Hay and Pagel, however, fail to teach that the radiolabeled anti-CD45 antibody is administered after administration of the population of cells expressing the CAR/TCR. 
Gardner conducted a phase 1 clinical trial of 45 children and young adults with relapsed or refractory B—lineage acute lymphoblastic leukemia using a CD19 CAR product of defined CD4/CD8 composition, uniform CAR expression, and limited effector differentiation (abstract). During their study 10 patients received a second dose of CAR T cells (page 3328, right column, paragraph 3, supplemental table 2). Of these patients, 8 were receiving a 2nd dose of CAR cells due to lost engraftment. Following the second dose 6 patients still did not obtain reengraftment. Gardner states that these patients received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion; therefore, the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3). Based on this conclusion, Gardner teaches that patients who do not exhibit a complete response or have difficulties such as lost engraftment may require increased lymphodepletion regimens prior to further cell therapy.
Hay, Pagel, and Gardner are considered to be analogous to the claimed invention as they are in 

Regarding claim 19, Hay, Pagel, and Gardner teach the method of claim 18 as discussed above. 
Hay teaches that “over 1-3 weeks after infusion the CAR-T cells proliferate in vivo…then contract leaving a fraction of persistent CAR T-cells” (page 12, figure 2 description). 
Gardner studied B-cell aplasia (BCA), a marker of T cell persistence (page 3324, right column, paragraph 3) and states that the median expected duration of BCA was 3 months (page 3328, left column, paragraph 1).
Based on these teachings it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled anti-CD45 antibody 1 to 3 months after the administration of the CAR cell therapy. One would be motivated to wait this time in order to allow the T cells to proliferate and contract prior to administering a lymphodepleting agent. Furthermore, one of ordinary skill in the art would have known to administer the radiolabeled  anti-CD45 antibody in an amount sufficient to lymphodeplete the subject, which is the goal of the treatment (Pagel, page 5444, right column, paragraph 1, “targeted hematopoietic irradiation to the marrow, spleen and lymph nodes”) while staying under the maximum tolerated dose (Pagel, abstract).

Regarding claim 20, Hay, Pagel, and Gardner teach the method of claim 18 as discussed above. 
Gardner further teaches that the subject has not shown a complete response  or has relapsed after administration of the cells expressing the CAR. In Gardner’s study, patients who did not respond to cell therapy due to lack of engraftment were given a second T cell infusion (supplemental table S2). Gardner also teaches that these patients received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion; therefore, the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3). Based on the teachings of Gardner, it would have been obvious to one of ordinary skill in the art that if a patient has not shown a complete response or has relapsed or is identified as relapsing after administration of cells expressing CAR/TCR that a lymphodepletion regimen could be used to deplete the cells administered and also further lymphodepletion could be applied to remove roadblocks experienced with the treatment such as immunologic rejection (Gardner, page 3328, right column, paragraph 3).

Regarding claim 22, Hay, Pagel, and Gardner teach the method of claim 18 as discussed above.
Gardner further teaches that the effective amount of the radiolabeled anti-CD45 antibody is an amount sufficient to induce myeloablation in the subject. In Gardner’s study, patients who did not demonstrate complete response to cell therapy due to lost engraftment were identified as patients who received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion. Based on this correlation, Gardner states that the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3).  
Through this finding, Gardner is demonstrating that the initial lymphodepletion was not enough to lower the immunologic rejection of the cell therapy. Based on this, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an 

Conclusion
The flowing prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Grosso, D.A, et al (2015) Immunotherapy in Acute Myeloid Leukemia Cancer 121; 2689-2704.
Grosso provides a review of immunotherapy in acute myeloid leukemia treatment and teaches the use of radiolabeled antibodies for the direct delivery of radiation to malignant cells. Grosso teaches 131I conjugated with anti-CD45 antibody, BC8 which increased radiation uptake in bone marrow, spleen, and lymph nodes. 

Pagel, J.M., et al (2006) 131I–anti-CD45 antibody plus busulfan and cyclophosphamide before allogeneic hematopoietic cell transplantation for treatment of acute myeloid leukemia in first remission The American Society of Hematology 107(5); 2184-2191.
Pagel conducted a phase ½ study in which targeted irradiation delivered by 131I–anti-CD45 antibody was combined with targeted busulfan (BU) and cyclophosphamide (CY) in patients treated with allogeneic hemopoietic cell transplantation for acute myeloid leukemia.

Kenderian, S.S., et al (2017) Chimeric Antigen Receptor T Cells and Hematopoietic Cell Transplantation: How Not to Put the CART Before the Horse Biology of Blood and Marrow Transplantation 23; 235-246.
Kenderian provides a review of the development of CART cell therapy for leukemia, lymphoma, and myeloma and discusses how CART cell therapy can be applied in the context of hematopoietic cell transplantation. 

Irving, M., et al (2017) Engineering Chimeric Antigen Receptor T-Cells for Racing in Solid Tumors: Don’t Forget the Fuel Frontiers in Immunology 8(267); 1-19.
Irving provides a review of the design and function of CAR T cells, immunometabolic barriers in the tumor microenvironment, and different ex vivo expansion, coengineering, and combinatorial therapy approaches for overcoming them. 

Dudley, M.E., et al (2005) Adoptive Cell Transfer Therapy Following Non-Myeloablative but Lymphodepleting Chemotherapy for the Treatment of Patients With Refractory Metastatic Melanoma J Clinic Oncol 23(10); 2346-2357.
Dudley investigated the combination of lymphodepleting chemotherapy followed by the adoptive transfer of autologous tumor reactive lymphocytes for the treatment of refractory metastatic melanoma. Patients received lymphodepleting, nonmyeloablative chemotherapy and ACT therapy. Some patients are taught to have received more than one course of lymphodepleting chemotherapy followed by cell treatment and if patients had a mixed or minor response or stable disease after the first treatment, they were retreated with a second course of therapy. 

Atilla, E., et al (2017) A Review of Myeloablative vs Reduced Intensity/Non-Myeloablative Regimens in Allogeneic Hematopoietic Stem Cell Transplantations Balkan Med J 34; 1-9.
Atilla provides a review of myeloablative, reduced intensity conditioning, and non-myeloablative lymphodepletion regimens in the setting of especially allogeneic hemopoietic stem cell therapy and aim describe the history, features, and impact the conditioning regimens have on specific diseases.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647